Exhibit 10.4

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

)

 

UNITED STATES OF AMERICA,

)

 

 

)

 

and

)

 

 

)

 

STATE OF ILLINOIS

)

 

 

)

 

and

)

 

 

)

 

STATE OF NEW YORK

)

 

 

)

 

and

)

 

 

)

 

COMMONWEALTH OF MASSACHUSETTS,

)

 

 

)

 

Plaintiffs,

)

 

 

)

Civil Action No.

v.

)

 

 

)

Filed:

 

)

 

MARQUEE HOLDINGS, INC.

)

 

 

)

 

and

)

 

 

)

 

LCE HOLDINGS, INC.

)

 

 

)

 

Defendants.

)

 

 

)

 

 

HOLD SEPARATE STIPULATION AND ORDER

 

It is hereby stipulated by and between the undersigned parties, subject to
approval and entry by this Court, that:

 

--------------------------------------------------------------------------------


 

I.

 

DEFINITIONS

 

As used in this Hold Separate and Stipulation Order:

 

A.                                   “Acquirer” or “Acquirers” means the entity
or entities to whom AMC and Loews divest the Theatre Assets.

 

B.                                     “AMC” means defendant Marquee
Holdings, Inc., a Delaware corporation with its headquarters in Kansas City,
Missouri, its successors and assigns, and its subsidiaries, divisions, groups,
affiliates, partnerships and joint ventures, and their directors, officers,
managers, agents, and employees.

 

C.                                     “Loews” means defendant LCE
Holdings, Inc., a Delaware corporation with its headquarters in New York City,
New York, its successors and assigns, and its subsidiaries, divisions, groups,
affiliates, partnerships and joint ventures, and their directors, officers,
managers, agents, and employees.

 

D.                                    “Theatre Assets” means the first-run,
commercial motion picture theatre businesses operated by AMC and Loews under the
following names and at the following locations:

 

Theatre Name

 

Theatre Address

City North 14

 

2600 N. Western Ave.
Chicago, IL

Fenway 13

 

201 Brookline Ave.
Boston, MA

Meridian 16

 

1501 7th Ave.
Seattle, WA

Webster Place 11

 

1471 W. Webster Avenue
Chicago, IL

E-Walk 13

 

247 W. 42nd St.
New York, NY

Keystone Park 16

 

13933 N. Central Expressway
Dallas, TX

 

2

--------------------------------------------------------------------------------


 

and includes:

 

1.                                       All tangible assets that comprise the
first-run, commercial motion picture theatre business including all equipment,
fixed assets and fixtures, personal property, inventory, office furniture,
materials, supplies, and other tangible property and all assets used in
connection with the Theatre Assets; all licenses, permits and authorizations
issued by any governmental organization relating to the Theatre Assets; all
contracts, agreements, leases, commitments, certifications, and understandings,
relating to the Theatre Assets, including supply agreements; all customer lists,
contracts, accounts, and credit records; all repair and performance records and
all other records relating to the Theatre Assets;

 

2.                                       All intangible assets used in the
development, production, servicing and sale of Theatre Assets, including, but
not limited to all licenses and sublicenses, intellectual property, technical
information, computer software (except defendants’ proprietary software) and
related documentation, know-how, drawings, blueprints, designs, specifications
for materials, specifications for parts and devices, quality assurance and
control procedures, all technical manuals and information defendants provide to
their own employees, customers, suppliers, agents or licensees, and all research
data relating to the Theatre Assets. Provided however, that

 

3

--------------------------------------------------------------------------------


 

this term does not include (a) any right to use or interest in defendants’
copyrights, trademarks, trade names, service marks or service names, or
(b) assets that the defendants do not own and are not legally able to transfer.

 

II.

 

OBJECTIVES

 

The Final Judgment filed in this civil action is meant to ensure the Defendants’
prompt divestiture of the Theatre Assets for the purpose of establishing viable
competitors in the exhibition of first-run, commercial motion pictures in order
to remedy the effects that the United States alleges would otherwise result from
AMC’s acquisition of Loews. This Hold Separate Stipulation and Order ensures,
prior to such divestiture[s], that the Theatre Assets will remain economically
viable and ongoing business concerns and that competition in the various markets
in which these theatres are located is maintained and not diminished during the
pendency of the ordered divestiture[s].

 

III.

 

JURISDICTION AND VENUE

 

This Court has jurisdiction over the subject matter of this action and over each
of the parties hereto, and venue of this action is proper in the United States
District Court for the Southern District of New York.

 

IV.

 

COMPLIANCE WITH AND ENTRY OF FINAL JUDGMENT

 

A.                                   The parties stipulate that a Final Judgment
in the form hereto attached as Exhibit A, may be filed with and entered by this
Court, upon the motion of any party or upon this Court’s

 

4

--------------------------------------------------------------------------------


 

own motion, at any time after compliance with the requirements of the Antitrust
Procedures and Penalties Act, 15 U.S.C. § 16, and without further notice to any
party or other proceedings, provided that the United States has not withdrawn
its consent, which it may do at any time before the entry of the proposed Final
Judgment by serving notice thereof on Defendants and by filing that notice with
this Court.

 

B.                                     Defendants shall abide by and comply with
the provisions of the proposed Final Judgment, pending the entry of the Final
Judgment by this Court, or until expiration of time for all appeals of any court
ruling declining entry of the proposed Final Judgment. From the date of the
signing of this Hold Separate Stipulation and Order by the parties, the
Defendants shall comply with all the terms and provisions of the proposed Final
Judgment as though the same were in full force and effect as an order of this
Court.

 

C.                                     Defendants shall not consummate the
transaction sought to be enjoined by the Complaint herein before the Court has
signed this Hold Separate Stipulation and Order.

 

D.                                    This Hold Separate Stipulation and Order
shall apply with equal force and effect to any amended proposed Final Judgment
agreed upon in writing by the parties and submitted to this Court.

 

E.                                      In the event that (1) the proposed Final
Judgment is not entered pursuant to this Hold Separate Stipulation and Order,
the time has expired for all appeals of any court ruling declining entry of the
proposed Final Judgment, and this Court has not otherwise ordered continued
compliance with the terms and provisions of the proposed Final Judgment, or
(2) the United States has withdrawn its consent, as provided in Section IV.A
above, then the parties are released from all further obligations under this
Hold Separate Stipulation and Order, and the

 

5

--------------------------------------------------------------------------------


 

making of this Hold Separate Stipulation and Order shall be without prejudice to
any party in this or any other proceeding.

 

F.                                      Defendants represent that the
divestiture[s] ordered in the proposed Final Judgment can and will be made, and
that the Defendants will later raise no claim of mistake, hardship, or
difficulty of compliance as grounds for asking this Court to modify any of the
provisions contained therein.

 

V.

 

HOLD SEPARATE PROVISIONS

 

Until each divestiture required by the Final Judgment has been accomplished:

 

A.                                   Defendants shall, except as is necessary to
carry out their obligations under this Hold Separate Stipulation and Order and
the proposed Final Judgment, or to comply with other legal obligations, take all
steps necessary to ensure that the Theatre Assets will be maintained and
operated as ongoing, economically viable and active competitors in the
exhibition of first-run, commercial motion pictures. Defendants shall maintain
the viability, marketability, and competitiveness of the Theatre Assets, and
shall not cause the wasting or deterioration of the Theatre Assets, nor shall
they cause the Theatre Assets to be operated in a manner inconsistent with
applicable laws, nor shall they sell, transfer, encumber, or otherwise impair
the viability, marketability or competitiveness of the Theatre Assets.
Defendants shall conduct the business of the Theatre Assets in the regular and
ordinary course and in accordance with past practice, except as otherwise
approved by the United States, and shall use their best efforts to preserve the
existing relationships with suppliers, customers, employees, and others having
business relations with the Theatre Assets. Defendants shall use their best
efforts to keep the organization and

 

6

--------------------------------------------------------------------------------


 

properties of each of the Theatre Assets intact, including current business
operations, physical facilities, and working conditions. Within twenty (20) days
after the entry of the Hold Separate Stipulation and Order, the Defendants will
inform the United States of the steps taken to comply with the Hold Separate
Stipulation and Order and shall provide to the United States and to the State of
Illinois, State of New York, and Commonwealth of Massachusetts, as appropriate,
sufficient and periodic data and reports on an ongoing basis such that the
plaintiffs are able to monitor the performance of the Theatre Assets prior to
divestiture. The United States, in its sole discretion, after consultation with
the State of Illinois, State of New York, and Commonwealth of Massachusetts, as
appropriate, shall determine the frequency and sufficiency of the data and
reports.

 

B.                                     Defendants shall use all reasonable
efforts to maintain and increase the sales, and revenue of the Theatre Assets,
and shall maintain research, design, product and service improvement,
promotional, advertising, sales, technical assistance, marketing, and
merchandising support for the Theatre Assets at 2005 or previously approved 2006
levels, whichever are higher.

 

C.                                     Defendants shall provide sufficient
working capital and lines and sources of credit to continue to maintain the
Theatre Assets as economically viable and competitive, ongoing businesses,
consistent with the requirements of Sections V.A and V.B.

 

D.                                    Defendants shall take all steps necessary
to ensure that the Theatre Assets are fully maintained in operable condition at
no less than current capacity, and shall maintain and adhere to normal product
and service improvement, upgrade, repair, and maintenance schedules for the
Theatre Assets.

 

7

--------------------------------------------------------------------------------


 

E.                                      Defendants shall not, except as part of
a divestiture approved by the United States in accordance with the terms of the
proposed Final Judgment, remove, sell, lease, assign, transfer, pledge, or
otherwise dispose of any of the Theatre Assets.

 

F.                                      Defendants shall maintain, in accordance
with sound accounting principles, separate, accurate and complete financial
ledgers, books, and records that report on a periodic basis, such as the last
business day of every month, consistent with past practices, the assets,
liabilities, expenses, revenues, and income of the Theatre Assets.

 

G.                                     Defendants shall take no action that
would jeopardize, delay, or impede the sale of the Theatre Assets.

 

H.                                    Defendants shall not hire, transfer,
terminate, or reduce the salary agreements of any employee whose primary
responsibilities relate to the Theatre Assets, except for transfer bids
initiated by employees pursuant to the Defendants’ regular, established
job-posting policy or as is otherwise consistent with this Hold Separate
Stipulation and Order. Defendants shall provide the United States with ten
(10) calendar days notice of any such transfer.

 

I.                                         Within ten (10) days of the entry of
this Hold Separate Stipulation and Order the Defendants shall appoint, subject
to the approval of the United States, a person or persons to oversee the Theatre
Assets, respectively, who will also be responsible for the Defendants’
compliance with this section. This person or persons shall have complete
managerial responsibility for the Theatre Assets, respectively, subject to the
provisions of the Final Judgment. This person shall take all reasonable steps to
ensure that operational information and competitively sensitive information
regarding the Theatre Assets is held separate from AMC’s current operations, and
not distributed to anyone with operational authority over theatres that

 

8

--------------------------------------------------------------------------------


 

compete with the Theatre Assets. In the event that any such person is unable to
perform his or her duties the Defendants shall appoint, subject to the approval
of the United States, a replacement within ten (10) working days. Should the
Defendants fail to appoint a replacement acceptable to the United States within
this time period, the United States shall appoint a replacement.

 

J.                                        Defendants shall take no action that
would interfere with the ability of any trustee appointed pursuant to the Final
Judgment to complete the divestiture[s] required by the Final Judgment to
Acquirers acceptable to the United States.

 

K.                                    This Hold Separate Stipulation and Order
shall remain in effect until consummation of the divestiture[s] required by the
proposed Final Judgment or until further order of the Court.

 

ORDER

 

It is SO ORDERED this       day of        200  .

 

 

 

 

 

United States District Judge

 

9

--------------------------------------------------------------------------------


 

Respectfully submitted,

FOR PLAINTIFF UNITED STATES

OF AMERICA:

 

 

/s/ William H. Jones II

 

William H. Jones II (WJ 2563)
Allen P. Grunes (AG 4775)
Gregg I. Malawer (GM 6467)
Avery W. Gardiner (AG 2011)
Joan Hogan (JH 5666)

 

Attorneys

 

Bernard M. Hollander (BH 0818)

 

Senior Trial Attorney

 

U.S. Department of Justice

Antitrust Division

Litigation III Section

325 Seventh Street, N.W., Suite 300

Washington, D.C. 20530

Tel: (202) 514-0230

Fax: (202) 307-9952

 

Dated: December 20, 2005.

 

10

--------------------------------------------------------------------------------


 

FOR PLAINTIFF STATE OF NEW YORK:
Eliot Spitzer, Attorney General

 

 

/s/ Jay L. Himes

 

By: Jay L. Himes (JH 7714)
Chief, Antitrust Bureau

 

 

 

 

 

/s/ Richard E. Grimm

 

Richard E. Grimm (RG 6891)
Assistant Attorney General

 

 

 

Antitrust Bureau

 

Office of the Attorney General

 

120 Broadway, Room 26C62

 

New York, New York 10271-0332

 

Tel: (212) 416-8282, (212) 416-8280

 

Fax:(212) 416-6015

 

 

 

 

 

FOR PLAINTIFF STATE OF ILLINOIS:

 

Lisa Madigan, Attorney General

 

 

 

 

 

/s/ Robert W. Pratt

 

By: Robert W. Pratt (RP 7924)

 

Chief, Antitrust Bureau

 

Office of the Attorney General

 

State of Illinois

 

100 West Randolph Street

 

13th Floor

 

Chicago, Illinois 60601

 

(312) 814-3722

 

 

 

Kavita Puri

 

Assistant Attorney General

 

OF COUNSEL

 

 

--------------------------------------------------------------------------------


 

FOR PLAINTIFF COMMONWEALTH OF MASSACHUSETTS

Thomas F. Reilly, Attorney General

 

 

/s/ Jeffrey S. Shapiro

 

By: Jeffrey S. Shapiro (JS 5521)
Mary B. Freeley (MF 1359)
Assistant Attorneys General
Office of the Attorney General
Commonwealth of Massachusetts
One Ashburton Place
Boston, MA 02108
(617) 727-2200

 

--------------------------------------------------------------------------------


 

FOR DEFENDANT AMC:

 

 

/s/ Ilene Knable Gotts

 

Ilene Knable Gotts (NY Bar 2797181)
Damian G. Didden (NY Bar 4163408)
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Tel: (212) 403-1113
Fax:(212) 403-2113

 

--------------------------------------------------------------------------------


 

FOR DEFENDANT LOEWS:

 

 

/s/ Deborah L. Feinstein

 

Deborah L. Feinstein
Arnold & Porter LLP
555 Twelfth Street, NW
Washington, D.C. 20004
Tel:  (202) 942-5015
Fax: (202) 942-5999

 

--------------------------------------------------------------------------------